321 N.E.2d 841 (1975)
Donald Lee CHILDS, Appellant,
v.
STATE of Indiana, Appellee.
No. 673S110.
Supreme Court of Indiana.
January 27, 1975.
*842 Harriette Bailey Conn, Public Defender, David P. Freund, Deputy Public Defender, Indianapolis, for appellant.
Theo. L. Sendak, Atty. Gen., George B. Loy, Deputy Atty. Gen., Indianapolis, for appellee.
ARTERBURN, Justice.
Petitioner has appealed the denial by the trial court of his post-conviction petition. He pled guilty to a charge of second-degree murder and was sentenced to life imprisonment. We have jurisdiction of this appeal by virtue of Rule P.C. 1(7) and AP. Rule 4(A)(7).
The sole issue raised on this appeal is that the trial judge erred in finding that the petitioner had failed to meet his burden of establishing grounds for relief by a preponderance of the evidence. Rule P.C. 1(5). The one ground for relief which Petitioner raised in his post-conviction petition was that his guilty plea had been coerced. However, at the post-conviction hearing the trial judge heard testimony directly contradicting the factual assertions upon which Petitioner based his claim of coercion. From all the evidence presented at the post-conviction hearing the trial judge concluded that the Petitioner had failed to prove his allegation. At a post-conviction hearing, the trial court is the sole judge of the evidence and the credibility of the witnesses. Jones v. State, (1974) Ind., 312 N.E.2d 856; Hoskins v. State, (1973) Ind., 302 N.E.2d 499. Petitioner is asking this court to usurp this function and to credit the testimony which supports his position rather than that testimony which undermines his position. We decline to do this.
The judgment of the trial court is affirmed.
All Justices concur.